FRED W. JONES, Judge.
The State of Louisiana, through the Department of Public Safety, appealed a district court judgment granting Roy Joseph Matranga, Sr., a restricted driver’s license. *1044Finding that the trial court exceeded its authority, we reverse.
It was stipulated at trial that Matranga was convicted of driving while intoxicated, first offense, on February 22, 1983. As a result, his driver’s license was suspended for sixty days as of June 3, 1983. A restricted driver’s license was issued to him for the period beginning June 9, 1983 and ending February 9, 1983.
Matranga was subsequently convicted of another DWI offense on June 6, 1984. As a consequence, his driver’s license was suspended on October 1, 1984 for a period of one year.
Matranga filed a “Petition for Economic Hardship Appeal of Driver’s License Suspension” in the district court on October 23, 1984. In response thereto a judgment granting him a restricted driver’s license was signed on July 9, 1985. The State appeals this judgment.
La.R.S. 32:415.1(0) explicitly provides that a restricted driver’s license may be issued only one time. Since Matranga had already been granted one restricted driver’s license [after his first suspension in June 1983], he was ineligible for a second restricted driver’s license. Further, even if the first restricted driver’s license had not been issued, La.R.S. 32:415.1(A)(1) stipulates that a restricted driver’s license may be issued only after the first suspension or revocation of driving privileges. Clarke v. State, Department of Public Safety License Control Division, 415 So.2d 326 (La.App. 2d Cir.1982). This was Matranga’s second suspension of his license.
Appellee’s reliance upon the case of Atkins v. Department of Public Safety, 348 So.2d 1003 (La.App.2d Cir.1977) is misplaced. That case considered language in La.R.S. 32:415.1(A)(2) which was removed by a 1977 amendment. See Act 243 of 1977.
For the reasons set forth, we reverse the judgment of the district court granting Ma-tranga a restricted driver’s license and render judgment in favor of the State of Louisiana, through the Department of Public Safety, denying the application of Roy Joseph Matranga, Sr. for a restricted driver’s license, with cost of appeal assessed to appellee.